Citation Nr: 1509078	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-01 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the Veteran's motion to advance the appeal on the Board's docket has been granted due to current severe financial hardship.

The Veteran limited his appeal solely to the PTSD claim.

The issue is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, to include PTSD.  The electronic claims file contains private treatment records from Psychological Consulting Services that diagnose PTSD and link it to an in-service stressor.  However, a more recent May 2014 VA examination concluded that the Veteran does not have PTSD and that his in-service traumatic event does not qualify as a stressor pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  That VA examiner diagnosed chronic adjustment disorder with mixed anxiety and depressed mood and did not provide an opinion relating the disorder to active service.  A new VA examination is required to clarify the nature and etiology of the Veteran's psychiatric disorder.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, a December 2013 treatment record from Psychological Consulting Services indicates that there may be additional treatment records from that service provider not associated with the claims file.  On remand, these records should be obtained.

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain any outstanding treatment records from Psychological Consulting Services.  All attempts to obtain these records should be documented in the electronic claims file.

2.  Schedule the Veteran for a VA psychological examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide a diagnosis for the Veteran's mental disorder(s).  For each diagnosis, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to his active service.

The examiner must discuss the diagnosis of PTSD from Psychological Consulting Services, as well as any VA treatment records relating to mental health.  He must also consider and discuss the Veteran's lay statements.

The examination report must include a complete rationale for all opinions expressed.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

